     Case 2:20-cv-03431-JEM Document 20 Filed 10/29/20 Page 1 of 1 Page ID #:989

                                                                    JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12                                              )
     JENNIFER KOLODZIEJ,                        )    Case No. CV 20-03431-JEM
13                                              )
                                Plaintiff,      )
14                                              )    JUDGMENT
                  v.                            )
15                                              )
     ANDREW M. SAUL,                            )
16   Commissioner of Social Security,           )
                                                )
17                              Defendant.      )
                                                )
18

19         In accordance with the Memorandum Opinion and Order Affirming Decision of the
20   Commissioner of Social Security filed concurrently herewith,
21         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security is
22   AFFIRMED and this action is dismissed with prejudice.
23

24   DATED: October 29, 2020                               /s/ John E. McDermott
                                                          JOHN E. MCDERMOTT
25                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28
